Order, Supreme Court, New York County (Karla Moskowitz, J.), entered May 4, 1990, which, inter alia, denied defendants’ motion to renew their opposition to plaintiffs prior motion for summary judgment, previously granted by decision dated December 1, 1988 and order entered February 23, 1989, unanimously affirmed, with costs.
Plaintiff obtained summary judgment against defendant for defendant’s breach of an agreement to purchase real property, where defendant’s down payment check was dishonored for insufficient funds. Judgment was entered in plaintiff’s favor on March 14, 1989. Only after plaintiff had collected approximately one half the judgment did defendants move for renewal, asserting for the first time, four years after plaintiff’s initial summary judgment motion, that the down payment check had been given to the escrow agent with instructions not to cash it until a certain date. As defendants utterly failed to provide any valid excuse for not having previously raised this factual assertion on the earlier motions, Supreme Court was fully justified in denying the motion to renew (300 W. Realty Co. v City of New York, 99 AD2d 708). Concur—Carro, J. P., Ellerin, Kupferman, Kassal and Rubin, JJ.